 1   LANGLEY KREUZE, SBN: 254739
     SHELLIE LOTT, SBN: 246202
 2   Cerney Kreuze & Lott, LLP
 3   42 N. Sutter Street, Suite 400
     Stockton, California 95202
 4   Telephone: (209) 948-9384
     Facsimile: (209) 948-0706
 5
 6                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9   LISA DEE LEACH,                                    Case No.: 2:18-cv-02001-AC
10                  Plaintiff,
11                                                      NOTICE OF SUBSTITUTION OF
     vs.
                                                        ATTORNEY
12
     NANCY A. BERRYHILL,
13   Acting Commissioner of Social Security,
14
15                  Defendant

16
            Notice is hereby given that, subject to approval by the court, Lisa Dee Leach substitutes
17
18   Shellie Lott, State Bar #246202 as counsel of record in place of Langley Kreuze. Contact

19   information for new counsel is referenced above.
20
     I consent to the above substitution:
21          Dated: March 28, 2019                          /s/ Lisa Dee Leach
22                                                        LISA DEE LEACH

23   I consent to be substituted:
24          Dated: March 28, 2019                         /s/ Langley Kreuze
                                                          LANGLEY KREUZE
25                                                        Attorney for Plaintiff
26
     I consent to the above substitution:
27          Dated: March 28, 2019                         /s/ Shellie Lott
28                                                        SHELLIE LOTT
                                                          Attorney for Plaintiff


                                      NOTICE OF SUBSTITUTION OF ATTORNEY
     2:18-cv-02001-AC                                                                           Page 1
 1   LANGLEY KREUZE, SBN: 254739
     SHELLIE LOTT, SBN: 246202
 2   Cerney Kreuze & Lott, LLP
 3   42 N. Sutter Street, Suite 400
     Stockton, California 95202
 4   Telephone: (209) 948-9384
     Facsimile: (209) 948-0706
 5
 6                                UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9
     LISA DEE LEACH,                                  Case No.: 2:18-cv-02001-AC
10
                    Plaintiff,
11
     vs.                                              ORDER RE NOTICE OF SUBSTITUTION
12
                                                      OF ATTORNEY
13   NANCY A. BERRYHILL,
14   Acting Commissioner of Social Security,

15
                    Defendant
16
17
            The substitution of attorney is hereby approved and so ORDERED.
18
19   DATED: March 28, 2019

20
21
22
23
24
25
26
27
28



                                    NOTICE OF SUBSTITUTION OF ATTORNEY
     2:18-cv-02001-AC                                                              Page 2
